Citation Nr: 1341703	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  08-31 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to December 17, 2007, for the grant of a total disability rating based on individual unemployability (TDIU) under 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION


The Veteran served on active duty from January 1982 to January 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at an RO formal hearing conducted in March 2011.  A transcript of the proceeding is of record.  In February 2012, the Board remanded these matters to the RO so the Veteran could be afforded a hearing before a Veterans Law Judge (VLJ).  She testified at a hearing held in July 2012, before the undersigned VLJ at the Atlanta RO.  The transcript from that hearing has been associated with the claims file and reviewed. 

In a September 2012 decision, the Board granted an effective date of December 17, 2007 under 38 C.F.R. § 4.16(a).  The Board then remanded the issue of entitlement to TDIU prior to December 17, 2007 on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  In February 2013, a designee of the Director of Compensation and Pension Services denied an award of TDIU prior to December 17, 2007 on an extraschedular basis.  

In August 2013, the Board remanded the claim to ensure that the Director, or an appropriate designee, had actually reviewed and concurred with the findings in the February 13, 2013 memorandum as required by 38 C.F.R. § 4.16(b).  After completing the additional development, the AMC continued to deny the claim (as reflected in a November 2013 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.  

The Board has reviewed the Veteran's record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.  


FINDINGS OF FACT

1.  The Veteran's case was referred to the Director of Compensation and Pension Service for extra-schedular consideration of entitlement to a TDIU prior to December 17, 2007, under 38 C.F.R. § 4.16(b), and in February 2013, the Director of Compensation and Pension Service determined that an extra-schedular total disability rating is not warranted.

2.  Prior to December 17, 2007, the Veteran did not meet the percentage requirements under 38 C.F.R. § 4.16(a) and the preponderance of the competent and probative evidence does not show that she was unemployable due to her service-connected disabilities.


CONCLUSION OF LAW

The criteria for an effective date prior to December 17, 2007 for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in July 2007 and October 2009, the RO informed the Veteran of its duty to assist her in substantiating her TDIU claim under the VCAA, and the effect of this duty upon her claim.  These letters also informed her of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Moreover, throughout the course of this appeal, the Veteran, has submitted statements addressing the issue of when entitlement to TDIU arose and she provided relevant documents in support of the effective date aspect of her claim.  Thus, she has demonstrated actual knowledge of what she needed to show to establish entitlement to the benefit sought. 

Moreover, the Board finds that VA has also fulfilled its duty to assist the Veteran in developing her claim.  The Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, and a number of private treatment records pertaining to the Veteran's multiple service and non-service-connected disabilities have been obtained and associated with her claims folder, or are otherwise viewable on the Virtual VA electronic database.  The Veteran has not identified any other outstanding records that she wanted VA to obtain or that she felt were relevant to the present claim.  

The RO also provided the Veteran with appropriate examinations in 2005, 2006, and 2007.  The Board finds that the VA examinations are adequate, as the examiners reviewed the claims file, interviewed and examined the Veteran, and described her disabilities in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, the aggregate of the clinical evidence is sufficient to present a picture of the impact of the Veteran's service-connected disabilities upon her occupational capacity.  There is no indication that further examination or opinion is warranted to determine whether the criteria have been met for an earlier effective date for TDIU and the Veteran is not disputing the evaluations assigned her service-connected disabilities. 

In response to the Board's September 2012 remand directives, the issue of entitlement to a TDIU prior to December 17, 2007, was submitted to the appropriate designee of the Director of Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).  In February 2013, an opinion was obtained from an office (the advisory review staff) of the Compensation and Pension Service that is in compliance with the Board's remand.  In this regard, in response to the Board's August 2013 remand, the AMC produced a memorandum in October 2013 explaining that the referral under 38 C.F.R. § 4.16(b) proper.  Under the circumstances, the Board finds that there has been substantial compliance with its September 2012 and August 2013 Board Remands.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of her claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra. 

Law and Analysis

The Veteran is seeking an effective date earlier than December 17, 2007, for the award of a TDIU.  She contends that since she filed a claim within one year of discharge from service, the effective date should be the day following service discharge.  

A TDIU claim is one for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009); Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sep. 23, 1998).

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 




Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the Court noted that the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a).  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, referral to the Director of VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) in TDIU claims will apply.  See 38 C.F.R. § 4.16(b).  


A historical review of the claims file shows that effective February 1, 2006, the Veteran's combined service-connected disability rating, to include the bilateral factor was 40 percent based on degenerative joint disease of the lumbar spine L5-S1, asthma, varicose veins of the left lower extremity, varicose veins of the right lower extremity, and a thyroid condition, each rated as 10 percent disabling; left ankle capsulitis, sclerosis of the thoracic spine, left knee degenerative changes, a surgical scar from thyroidectomy, and a chest rash, each rated as noncompensable.

Effective January 8, 2007, the Veteran's combined service-connected disability rating, to include the bilateral factor, was 60 percent based on asthma, rated as 30 percent disabling; degenerative joint disease of the lumbar spine L5-S1, varicose veins of the left lower extremity, varicose veins of the right lower extremity, left ankle capsulitis, and a thyroid condition, each rated as 10 percent disabling; sclerosis of the thoracic spine, left knee degenerative changes, a surgical scar from thyroidectomy, and a chest rash, each rated as noncompensable.

In a March 2008 decision, the RO granted service connection for hysterectomy and special monthly compensation for loss of use of a creative organ.  In addition, the RO granted entitlement to a temporary total (100 percent) rating based on surgical convalescence from December 17, 2007 until March 31, 2008.  Thereafter a 50 percent disability rating was assigned.  As a result the Veteran's combined disability evaluation was 80 percent, effective April 1, 2008, when the temporary total rating effective from December 17, 2007 until March 31, 2008 ended  It was at this point the Veteran met the scheduler requirements in that she had one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

In September 2012, the Board granted an effective date of April 1, 2008, for TDIU (the date that the temporary total rating expired).  

However as noted above, the failure to satisfy the schedular criteria of 38 CFR 4.16(a), however does not necessarily preclude assignment of TDIU benefits prior to December 17, 2007, in that such benefits can be assigned on an extraschedular basis under 38 C.F.R. § 4.16(b).  That said, the Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, the matter was referred to the Director of Compensation and Pension for an extraschedular determination.  In February 2013, the Director of Compensation and Pension Service's designee approved a decision that denied entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), prior to December 17, 2007.  The file was reviewed and the Veteran's medical history during the timeframe in question was documented.  The designee noted that there were no medical opinions indicating the Veteran was unemployable due to service-connected disabilities and the Veteran had not been hospitalized for any extended periods of time due to her service-connected disabilities prior to December 17, 2007.  

The designee also reviewed the SSA disability records finding that although the Veteran was in receipt of SSA benefits based on her back and thyroid conditions, she was able to stand, walk, and sit for about 6 hours in an 8-hour day and her exertional limitations were described as medium.  In addition, the May 2006 VA examiner stated that the Veteran's conditions did not interfere with activities of daily living and no time was lost from work.  The designee concluded that the totality of the evidence did not show that the Veteran would be unemployable in all environments solely due to service-connected disabilities prior to December 17, 2007.  Therefore, entitlement to TDIU on an extra-schedular was denied.  

Because the issue of a TDIU on an extraschedular basis has been considered by the Compensation and Pension Services Director, the Board may now consider the Veteran's TDIU claim under 38 C.F.R. § 4.16(b), for the purpose of determining entitlement to an effective date earlier than December 17, 2007, notwithstanding the fact that she did not meet the percentage requirements of 38 C.F.R. § 4.16(a).  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009). 




As previously determined in the September 2012 Board Decision, the Veteran first filed her claim for TDIU in December 2006, when she filed a VA Form 21-4138 indicating that she was "unable to obtain gainful employment upon separating from military service."  (Regardless of the date of claim for TDIU, the award of that benefit may not be made effective prior to the date entitlement is shown.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.)  In her formal claim, the Veteran reported that she became unemployable due to service-connected thyroid, back, and left leg problems.  She indicated that she last worked full-time in May 2006 as an Army recruiter and that she had four years of college.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in January 2007.  

Relevant evidence prior to December 2007 consists of VA and non-VA treatment records dated between 2005 and 2007, several VA examination reports, and SSA records.  

VA treatment records dated prior to December 17, 2007 are negative for findings of unemployability, and the Veteran did not contend that she was unable to work due to her service-connected disabilities prior to filing her claim in December 2006.  VA examinations dating from before that time, show the Veteran was employed as an Army recruiter.  See VA general medical examination and VA mental disorders examination reports dated in May 2006.  Neither of the examination reports addressed employability, but it was noted that several of the Veteran's claimed conditions, particularly the chest rash, disc disease, left knee disability, thyroid problems, and varicose veins, did not cause any lost time from work.  

VA outpatient treatment records dated in late 2006, show the Veteran received treatment for a wide variety of symptoms and conditions, to include hyperthyroidism, eczema, asthma, and various orthopedic problems, but no specific mention was made as to how the disabilities affected her employment.  Specifically, these records show the Veteran's primary complaint was of chronic left ankle pain due to a possible stress fracture.  Terminal movements of the left ankle were restricted with diffuse pain, but she was able to bear full weight on the left ankle and her gait was normal.  The Veteran also complained of back pain with diffuse tenderness in the lower lumbar and upper sacral area.  X-rays of the lumbar spine indicated early degenerative changes in the L5-S1 region.  Neurological examination was within normal limits.  The Veteran had not been hospitalized and had not undergone any surgical procedures.

In January 2007, the Veteran underwent a VA examination in connection with claims for increased ratings for several service-connected disabilities.  The examination report indicates that she stopped working in May 2006, as her job required increased walking and she was unable to do so.  On observation, the Veteran had a normal gait with no assistive devices.  The examiner noted that she was able to ambulate from the waiting room to the scales for her weight (about 60 feet) without difficulty.  

Examination of the left ankle revealed positive tenderness over the medial malleolus.  The Veteran also had painful, but normal range of motion with plantar flexion from 0 to 45 degrees and dorsiflexion 0 to 20 degrees.  See 38 C.F.R. § 4.71, Plate II.  X-rays were essentially normal.  

Examination of the left knee revealed positive tenderness over the patellar tendon and normal range of motion 0 to 145 degrees with pain.  Id.  X-rays showed minimal narrowing of the joint space of the medial compartment and minute calcifications in the superior aspect of the patellar.  

Examination of the lumbar spine revealed positive tenderness over the lower lumbar vertebra and left sacroiliac joint.  There was painful range of motion with flexion to 90 degrees extension to 30 degrees lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees, considered normal under VA regulations.  See 38 C.F.R. § 4.71, Plate V.  There was positive straight leg raising on the left.  Motor strength was 5/5 and equal in both lower extremities and the sensation was intact.  X-rays revealed narrowing of the L5-S1 inner space, minute hypertrophic bony spurs, and minimal midlumbar levoscoliosis 


The Veteran also complained of symptoms of varicose veins, thyroidism, and asthma.  She noted aching and swelling from the varicose veins and fatigue from her thyroid condition.  Pulmonary function test revealed early obstruction impairment.  The diagnoses were mild asthma, hypothyroidism on adequate replacement therapy, chronic tendonitis of the left patellar tendon, minimal left knee degenerative changes, left ankle capsulations with negative X-rays, varicose veins, and degenerative joint disease with disc disease at L5-S1.  The examiner did not otherwise indicate that the Veteran's service-connected disabilities precluded her from securing or following a substantially gainful occupation. 

The Veteran underwent VA feet and respiratory examinations in May and June 2007, noting that her service connected disabilities had essentially remained the same since her last VA examination in January 2007.  In general, the clinical evaluations were negative for any significant problems.  Neither examination report described the impact of her service-connected disabilities on her ability to obtain or maintain employment.  Rather they only noted that she was unemployed.  

Examination of the left knee was negative with the exception of mild crepitus.  The Veteran had full range of motion at 0 to 140 degrees with pain and full muscle strength at 5/5.  There were was no evidence of weakness, incoordination, fatigue, lack of endurance, or additional loss of function with repetitive motion.  Drawer's sign was negative.  The diagnosis was chronic tendonitis of the left knee.  

Examination of the left ankle was negative with the exception of positive point tenderness on palpation.  Range of motion was essentially unchanged from the last VA examination in January 2007.  There were was no evidence of weakness, incoordination, fatigue, lack of endurance, or additional loss of function with repetitive motion.  There was no evidence of varus or valgus deformity.  The diagnosis was left ankle capsulitis.  

Examination of the lumbar spine, revealed full range of motion with pain, but no paravertebral spasms.  There was positive point tenderness at L5-S1 and positive straight leg raising bilaterally.  Range of motion was painful, but full.  There were was no evidence of weakness, incoordination, fatigue, lack of endurance, or additional loss of function with repetitive motion.  The diagnosis was degenerative changes of the lumbar spine with mild scoliosis of the thoracic spine.  

Pulmonary function tests showed normal spirometric values indicating the absence of any significant degree of obstruction pulmonary impairment and/or restrictive ventilatory defect.  The diagnosis was personal history of asthma - PFT was negative for restrictive or obstructive defect.  

A July 2007 VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) shows that the Veteran was employed by SERCO from February 2006 to May 2006 and had worked forty hours a week as a military recruiter.  There were no on-the-job concessions made to her by reason of any disability.  It was noted that she left employment on her own and that she had lost no time from work.  

VA outpatient treatment records dated in 2007, document continued periodic treatment of the Veteran's various service connected disabilities.  In general, the clinical evaluations were negative for any significant problems.  In fact, the Veteran reported her asthma was much better, that she was taking her thyroid medication as ordered, and that her chest rash was controlled with medication.  These records do however include a VA Mental Health Consult dated in October 2007, which documents the Veteran's initial visit for symptoms of depression of about a year and a half duration.  She reported that she had been going "downhill" with her daily activities and interaction with others.  She complained of sleeping difficulties, poor appetite, and no energy for doing anything.  Of particular interest is her report of feeling stressed out mainly when performing her duties as an officer recruiter and that she had problems concentrating in the job.  See VA mental health consult note dated October 1, 2007.  

Records further reflect that in August 2009, the SSA determined the Veteran had not engaged in substantial gainful activity since May 2006, due to severe impairments involving asthma, hypothyroidism, degenerative disc disease, osteoarthritis, and depression.  According to the disability regulations for evaluating mental disorders, the Veteran had a mild restriction in activities of daily living and moderate difficulties in maintaining social functioning, concentration, persistence or pace.  In addition, SSA found that the Veteran had the residual functional capacity to perform simple, unskilled work at a light exertional level working with objects not people.  However considering the Veteran's age, education, work experience, and residual functional capacity, there were no jobs that existed in significant numbers in the national economy that she could perform.  

Taking into account the Veteran's education and employment background, the Board acknowledges that prior to December 17, 2007, there was a measure of occupational impairment due to the Veteran's multiple service-connected disabilities (with asthma being the primary producer of such impairment as indicated by the 30 percent rating assigned).  However, there is no indication in the record that the disability involved factors that impaired the Veteran's ability to work to a greater degree than recognized or that all employment was beyond her capacity, either in the actual performance or in moving to and from such employment.  

It is also clear that while the Veteran's service-connected musculoskeletal, neurological, and thyroid problems also had some negative impact on her ability to work, she has submitted no documentary evidence showing any lost time from work.  In addition, the contemporaneous medical records fail to include any opinion from a treating provider to the effect that the Veteran was unemployable due to her lumbar disc disease, varicose veins, left ankle capsulitis or thyroidism.  

The Veteran's remaining service-connected disabilities, left knee arthritis, sclerosis of the thoracic spine, surgical scar, and chest rash are not significantly disabling from an industrial standpoint.  There is no medical evidence of record which shows the Veteran had sought regular medical treatment for them or that they precluded her from securing or following substantially gainful employment.  

While there were higher ratings available for most, if not all, of the Veteran's service-connected disabilities, the evidence shows that prior to December 17, 2007, the majority of them were not even severe enough to warrant a rating in excess of 10 percent.  In fact, with the exception of the assignment of a 30 percent disability rating for asthma, the Veteran's multiple service-connected disabilities were evaluated at the same level.  

The Board has also considered the fact that the Veteran has been awarded SSA disability benefits, which is evidence in support of her claim.  As to the possible view that she should be awarded TDIU from May 2006, the date from which she was found to be totally disabled within the meaning of SSA is not dispositive of the issue on appeal.  However, and significantly, the standard for identifying a disability for SSA purposes is not the same as that used to determine whether a TDIU rating is warranted.  SSA does not distinguish between service and non-service connected disabilities for purposes of establishing entitlement to benefits; hence, VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Nevertheless while a SSA decision is not controlling for purposes of VA adjudication, it is pertinent to the claim.  See Martin v. Brown, 4 Vet. App, 136 140 (1993); see also Murincsak v. Derwinski, 2 Vet. App 363 372 (1992) (the VA's duty to assist includes obtaining records from the SSA and giving appropriate consideration and weight to such evidence not necessary dispositive of a veteran's claim, but it is evidence which must be considered).  

Given that in this case SSA addressed the specific question now before the Board (i.e., the earliest date at which the Veteran was too disabled to be gainfully employed), the Board finds the SSA determination provides probative evidence against the Veteran's claim because it lists her non-service-connected depression among the conditions which rendered her disabled.  The award also reflects that other factors were used in reaching that determination.  Those factors include such things as the availability of jobs for which the Veteran was potentially eligible.  However, the availability of employment in the job market, i.e., potential job openings, is not a factor for consideration in determining entitlement to a TDIU rating.  See generally, Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) (Federal Circuit gives deference to the interpretation by VA's Adjudication Procedures Manual Rewrite M21-1MR, Part IV, Subpart ii, Chapter 2, Section F, 2-F-12, which indicates that the "availability of work" is irrelevant to a TDIU determination).  The SSA also considered the Veteran's age, which VA is prohibited from doing.  Thus, the SSA's decision that the Veteran has been unable to work since May 2006 is not, in and of itself, determinative of the issue before the Board.

The Board is aware of the Veteran's contentions that she became unemployable due to service-connected disabilities within months of her discharge from service in January 2006.  However, despite her contentions, the objective evidence of record fails to show that her service-connected disabilities alone were sufficient to produce individual unemployability prior to December 17, 2007.  The Board acknowledges that the Veteran is in fact unemployed, and has been found by SSA to be disabled; however, "unemployed" does not mean "unemployable."  Because service connection is a prerequisite for disability ratings under Title 38 but not for disability benefits under the Social Security Act, the disability "claim" in the two administrative proceedings is entirely different.  Although SSA determinations regarding unemployability and disability may be relevant in VA disability determinations, they are not binding on the VA.  See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000). 

Although prior to December 17, 2007, the Veteran's service-connected disabilities clearly had some negative impact on her ability to work, the evidence does not show that she was unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities.  Rather, the evidence of record has shown that the Veteran's non service-connected psychiatric symptoms appeared to also play a significant part in her functional impairment.  The Board notes that even by the Veteran's own admission her unemployability was the result not only of her service-connected disabilities, but also of her non-service-connected depression.

Because the evidence in this case is not approximately balanced, the benefit-of-the-doubt doctrine does not apply and the Veteran's claim for an effective date earlier than December 17, 2007 for the grant of a TDIU must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an effective date earlier than December 17, 2007 for assignment of a TDIU is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


